Name: Directive 2001/100/EC of the European Parliament and of the Council of 7 December 2001 amending Council Directive 70/220/EEC on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: environmental policy;  deterioration of the environment;  technology and technical regulations;  organisation of transport;  European Union law
 Date Published: 2002-01-18

 Avis juridique important|32001L0100Directive 2001/100/EC of the European Parliament and of the Council of 7 December 2001 amending Council Directive 70/220/EEC on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles (Text with EEA relevance) Official Journal L 016 , 18/01/2002 P. 0032 - 0034Directive 2001/100/EC of the European Parliament and of the Councilof 7 December 2001amending Council Directive 70/220/EEC on the approximation of the laws of the Member States on measures to be taken against air pollution by emissions from motor vehicles(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 95 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Council Directive 70/220/EEC(4) is one of the separate directives under the type-approval procedure laid down by Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(5).(2) Directive 98/69/EC of the European Parliament and of the Council of 13 October 1998 relating to measures to be taken against air pollution by emissions from motor vehicles and amending Council Directive 70/220/EEC(6) introduced specific emission limits for carbon monoxide and hydrocarbons in combination with a new test to measure those emissions at low temperatures in order to adapt the behaviour of the emission control system of vehicles of category M1 and category N1, class I, with positive-ignition engines to the ambient conditions experienced in practice.(3) The Commission has determined appropriate low temperature emission limits for vehicles of category N1 class II and III with positive-ignition engines. It is now also appropriate to include within the scope of the low temperature test vehicles of category M1 with positive-ignition engines designed to carry more than six occupants and vehicles of category M1 with positive-ignition engines whose maximum mass exceeds 2500 kg, which were previously excluded.(4) Because of their emission characteristics, it is appropriate to exempt vehicles with positive-ignition engines that run only on gas fuel (LPG or NG) from the low temperature test. Vehicles where the petrol system is fitted for emergency purposes or starting only and where the petrol tank cannot contain more than 15 litres of petrol, should be regarded as vehicles that can run only on a gaseous fuel.(5) It is appropriate to align the test for low temperature emissions with the test for emissions at a normal ambient temperature. The test at low temperature is therefore restricted to vehicles of category M and N with a maximum mass not exceeding 3500 kg.(6) Directive 70/220/EEC should be amended accordingly,HAVE ADOPTED THIS DIRECTIVE:Article 1Annexes I and VII to Directive 70/220/EEC are hereby amended in accordance with the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within nine months of its entry into force. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 7 December 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentI. Durant(1) OJ C 365 E, 19.12.2000, p. 268.(2) OJ C 139, 11.5.2001, p. 1.(3) Opinion of the European Parliament of 15 May 2001 (not yet published in the Official Journal), Council Common Position of 16 October 2001 (not yet published in the Official Journal) and Decision of the European Parliament of 14 November 2001 (not yet published in the Official Journal).(4) OJ L 76, 6.4.1970, p. 1. Directive as last amended by Directive 2001/1/EC of the European Parliament and of the Council (OJ L 35, 6.2.2001, p. 34).(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Directive 2000/40/EC of the European Parliament and of the Council (OJ L 203, 10.8.2000, p. 9).(6) OJ L 350, 28.12.1998, p. 1.ANNEXAMENDMENTS TO ANNEX I TO DIRECTIVE 70/220/EEC1. Table I.5.2., type VI, shall be replaced by the following: ">TABLE>"2. Section 5.3.5. shall be amended as follows:Footnote reference 1 and footnote 1 itself shall be deleted.3. Section 5.3.5.1. shall be replaced by the following: "5.3.5.1. This test must be carried out on all vehicles of category M1 and N1 equipped with a positive-ignition engine except such vehicles that run only on a gaseous fuel (LPG or NG). Vehicles that can be fuelled with both petrol and a gaseous fuel, but where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 15 litres of petrol will be regarded for the Type VI test as vehicles that can only run on a gaseous fuel.Vehicles which can be fuelled with petrol and either LPG or NG shall be tested in the test Type VI on petrol only.This section is applicable to new types of vehicles of category M1 and category N1, class I, except vehicles designed to carry more than six occupants and vehicles the maximum mass of which exceeds 2500 kg(1).From 1 January 2003, this section is applicable to new types of vehicles of category N1 classes II and III, new types of category M1 vehicles designed to carry more than six occupants and new types of vehicles of category M1 with a maximum mass greater than 2500 kg but not exceeding 3500 kg."4. The table in section 5.3.5.2. shall be replaced by the following table: ">TABLE>"AMENDMENTS TO ANNEX VII TO DIRECTIVE 70/220/EEC5. The first sentence of section 1 shall be amended as follows: "1. This Annex applies only to vehicles with positive-ignition engines as defined in section 5.3.5. of Annex I."6. The first sentence of section 2.1.1 shall be amended as follows: "2.1.1. This chapter deals with the equipment needed for low ambient temperature exhaust emission tests on vehicles equipped with positive-ignition engines, as defined in section 5.3.5. of Annex I."7. In section 4.3.3, footnote reference 1 shall be deleted, as shall also the footnote itself.(1) This section is applicable to new types from 1 January 2002.